—Motion by petitioner (1) for reargument of his fllotion to (A) vacate or modify the order of this court, dated October 24, 1977, which struck his name from the roll of attorneys and counselors at law; (B) to deem said order one of suspension; (C) to set aside the suspension pending determination of the proceeding herein suggested; (D) to refer the matter to a Referee, etc., for hearings, and (E) to impose such discipline as this court deems just and proper, or in the alternative, (2) for leave to appeal to the Court of Appeals from the order of this court, dated January 14,1980. Motion by petitioner for reargument, denied. Motion for leave to appeal to the Court of Appeals from the order of this court, dated January 14, 1980, granted. Questions of law have arisen, which in our opinion ought to be reviewed by the Court of Appeals. The following question is certified, “Was the order of this court, dated January 14, 1980 properly made?”. Mollen, P. J., Hopkins, Damiani, Titone and Mangano, JJ., concur.